Citation Nr: 1000552	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  He served in the Republic of Vietnam from 
January to October of 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran appeared for a Travel 
Board hearing in October 2009.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran withdrew his claims for service connection for 
bilateral hearing loss and tinnitus at his October 2009 
Travel Board hearing, prior to the promulgation of a decision 
in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for 
service connection for bilateral hearing loss and tinnitus 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  

In this case, the Veteran has withdrawn the appeal concerning 
the claims for service connection for bilateral hearing loss 
and tinnitus; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claims for service connection for bilateral hearing loss 
and tinnitus, and that portion of the appeal is dismissed.


ORDER

The appeal as to the claim for service connection for 
bilateral hearing loss is dismissed.

The appeal as to the claim for service connection for 
tinnitus is dismissed.


REMAND

In regard to the claim for service connection for PTSD, the 
Veteran has reported three stressors.  They are described in 
statements from August and December of 2008, his appeal filed 
in July 2009, and his October 2009 Travel Board hearing.  
They concern: (1) witnessing the shooting of several children 
while on convoy in June or July of 1968, (2) witnessing the 
killing of "innocent people" while on night maneuvers in 
August or September of 1968, and receiving incoming rounds 
into his compound in the first thirty or thirty-five days 
that he was in Vietnam.  The Veteran indicated that this 
occurred at Bien Hoa (in his August 208 statement and October 
2009 testimony) or Long Bin (in his July 2009 appeal) and 
that that his unit was the 34th Engineer Battalion of the 
United States Army.

The RO has not obtained the Veteran's unit records and has 
not contacted the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records) for stressor research.  
In a February 2008 report, the RO cited the lack of 
information required to corroborate a claimed stressor.  
Particularly in view of the recent hearing testimony, 
however, the Board finds that the Veteran has offered 
information sufficient to warrant stressor development.  The 
Board cannot exclude the possibility that the Veteran's unit 
sustained incoming rounds during the first month or so of his 
service in Vietnam, and his unit's records could well include 
relevant information.  In this regard, the Board is mindful 
of Pentecost v. Principi, 16 Vet. App. 124 (2002), in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a Veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the Veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

If the Veteran's unit records substantiate one or more of his 
claimed stressors, the RO should also afford him a VA 
examination to determine whether a current PTSD diagnosis, as 
indicated in a May 2008 VA outpatient treatment record, is 
predicated on the corroborated stressor(s).  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Finally, the Veteran stated during his October 2009 hearing 
that he would be receiving mental health treatment from a 
doctor in New London, Connecticut later in the same month.  
He could not remember the doctor's name at that time, but 
efforts should be made to ensure that any documentation of 
such treatment is obtained and added to the claims file.  See 
38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:


1.  After securing any necessary release 
forms, with full address information, all 
records of mental health treatment from 
the cited New London doctor should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The JSRRC should be contacted and 
requested to provide records 
corresponding to the Veteran's unit in 
Vietnam for the period from January to 
October of 1968.  In contacting the 
JSRRC, the RO should further list the 
Veteran's three claimed stressors and 
request corroboration of those stressors.  
All documentation pursuant to this 
request, and all responses from the 
JSRRC, must be included in the Veteran's 
claims file.

3.  A memorandum should be prepared next, 
concerning whether the evidence of record 
corroborates one or more claimed 
stressors.  If one or more stressors is 
corroborated, the action in paragraph 4 
must be accomplished.  If, however, no 
stressors are corroborated, the action in 
paragraph 4 need not be accomplished.  

4.  In the event of a corroborated 
stressor, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed PTSD.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's PTSD 
diagnosis is predicated on the 
corroborated in-service stressor(s).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claim for 
service connection for PTSD must be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


